Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 08/09/2022 have been fully considered but they are moot because the new grounds of rejection rely on the same primary reference used in the previous rejection (DE 2033588) in view of an additional teaching reference, Williams (US Patent No. 5,640,738). 
Additionally, the Applicant argues the prior art of record, DE2033588, does not disclose or suggest “mounting the container in an up-side down manner” (refer to pages 5 and 6 of Applicant’s Remarks). However, Examiner respectfully disagrees since the amended claim 1 does not define a point of reference of the “up-side down manner.” Therefore, the container disclosed in DE2033588 is capable of being removed, as taught from Williams, and then mounted back into the cleaning device in an up-side down manner in order for the cleaning fluid supply to be supplied to the surface and for the dirty fluid to be collected in the container. The Examiner suggests amending the claim to include structural limitations of the cleaning device and reference points for the top and/or bottom of the container.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 5, lines 10 and 13-14. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over DE2033588 in view of Williams (US Patent No. 5,640,738). 
Regarding claim 1, DE2033588 discloses a cleaning device (defined as items 7, 9, 10, 11, 12, 13, 15 within item 1, figure 1), comprising: 
a cleaning fluid supply (includes items 8, 9 and 10, figure 1) provided with a cleaning fluid channel (item 9) for supplying a cleaning fluid to a surface (cleaning fluid travels through item 9 and is discharged through items 10 and 11); 
a dirty fluid drain (includes items 12, 13, 14 and 15, figure 1) provided with a dirty fluid channel (item 13) for draining dirty fluid from the 5surface (dirty fluid is sucked through item 12 and travels though item 13); 
and a single fluid container (item 7, figure 1) to supply the cleaning fluid and to collect the dirty fluid, wherein the single fluid container comprises a first section for cleaning fluid (item 8 holds the cleaning fluid, paragraph 0016, figure 1), a second section for dirty fluid (item 15 holds the dirty fluid, paragraph 0016, figure 1), and a movable piston (item 5 is defined as a piston, paragraphs 0007 and 0016, figure 1) between the first section and the second section.
DE2033588 does not explicitly disclose the details of the single fluid container (i.e. how the fluid container is refilled/removed, etc.). However, Williams discloses a cleaning machine comprises a cleaning fluid supply (item 12), a dirty fluid drain (via vacuum), and a single fluid container (includes items 10 and 12) to supply the cleaning fluid and to collect the dirty fluid wherein the single fluid container is removable from the cleaning device (figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single fluid container, as disclosed in DE2033588, to be removable from the cleaning device, as taught in Williams, for the purpose of disposing spent and clean liquids contained therein, cleaning the container, and refilling with fresh cleaning fluid (Williams, column 6, lines 30-36). Therefore, by having the single fluid container (corresponding to item 7 from DE2033588) removable from the cleaning device, the configuration of the single fluid container is capable of being mounted into the cleaning device in an up-side down manner, as discussed above in the response to arguments section; specifically the instant claim does not define a point of reference of the “up-side down manner.”. 

Regarding claim 2, DE2033588 discloses a vacuum cleaner with a cleaning device (item 1 is defined as the vacuum cleaner with the cleaning device as all internal components that make up the vacuum cleaner including items 7, 9, 10, 11, 12, 13, 15 within item 1) as claimed in claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US 2014/0208527) discloses an automatic cleaning device including a rotational sweeping brush unit, a dust collection unit, two rolling wheels, a mopping unit, a water spraying unit, a squeegee unit and a singular water storing tank that is partitioned by a separating membrane into two compartments – a clean water storing region and a dirty water storing region, characterized in that the clean water storing region supplies clean water to the water spraying unit and the dirty water is transported back to the dirty water storing region. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIDNEY D HOHL/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723